United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3356
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Yulunda K. Sloan,                       * of Nebraska.
                                        *
            Appellant.                  *
                                        *
                                   ___________

                             Submitted: April 19, 2002

                                 Filed: June 12, 2002
                                  ___________

Before HANSEN, Chief Judge, McMILLIAN and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge

       Yulunda Sloan appeals her conviction in the district court1 for conspiracy to
distribute cocaine. See 21 U.S.C. §§ 841(a)(1), 846. We affirm.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
                                       I.
      Ms. Sloan contends that the evidence produced at trial was insufficient to
support a conclusion, beyond a reasonable doubt, that she participated in a criminal
conspiracy. We disagree.

       On an appeal from a conviction, we must view the evidence in a light most
favorable to the government and give the government the benefit of all reasonable
inferences. United States v. Hernandez, 986 F.2d 234, 236 (8th Cir. 1993). "We will
reverse the conviction[] only if we can conclude from the evidence that a reasonable
fact finder must have entertained a reasonable doubt about the government's proof
concerning one of the essential elements of the crime." United States v. McCarthy,
97 F.3d 1562, 1568 (8th Cir. 1996), cert. denied, 519 U.S. 1139 and 520 U.S. 1133
(1997). In order to convict a defendant of conspiracy, "the government must show
that the defendant entered an agreement with at least one other person with the
objective to violate the law." Hernandez, 986 F.2d at 236. "Mere presence at the
location of the crime alone, even when coupled with knowledge of that crime, is not
sufficient to establish guilt on a conspiracy charge." Id. Instead, the defendant must
have knowingly contributed her efforts to the conspiracy's objectives. See United
States v. Duckworth, 945 F.2d 1052, 1053 (8th Cir. 1991); United States v.
Bonadonna, 775 F.2d 949, 957 (8th Cir. 1985).

       We turn to the evidence properly before the jury in this case. Ms. Sloan was
arrested and charged following a very brief encounter with Kenneth Johnson at a bus
terminal in Omaha, Nebraska. Mr. Johnson, who was on his way to deliver drugs to
a co-conspirator, had been intercepted by narcotics detectives at a bus terminal in Las
Vegas and had agreed to cooperate with the police by continuing to his intended
destination under surveillance. According to all the testimony at trial, Ms. Sloan
arrived at the Omaha bus terminal approximately five minutes after Mr. Johnson
arrived, looked around, approached Mr. Johnson, and said "let's go," "come on," or
words to that effect. Mr. Johnson then followed Ms. Sloan to a nearby vehicle and

                                         -2-
Ms. Sloan got behind the wheel; Mr. Johnson took the passenger's seat. Narcotics
agents immediately surrounded the car and arrested both occupants.

       Mr. Johnson had been told by his superiors in the drug trade that "Dave" or his
girlfriend would meet him at the bus depot and take him to a hotel, and that "Dave"
would pay him the price that they had agreed on for making the delivery. Ms. Sloan
picked up Mr. Johnson at the bus depot, and she told investigating officers that one
David Walker had asked her to do so. There was documentary evidence seized from
her purse that she and Mr. Walker had lived together at three separate addresses.
There is no question, therefore, that they were well acquainted.

       This evidence could certainly lead a reasonable mind to conclude beyond a
reasonable doubt that Ms. Sloan was Mr. Walker's girlfriend and that he had sent her
to the bus station to pick Mr. Johnson up. Without more, however, we think that the
evidence would afford an insufficient basis to convict Ms. Sloan of conspiracy to
distribute cocaine, because a reasonable mind would necessarily have to entertain a
reasonable doubt as to whether Ms. Sloan was aware of Mr. Johnson's mission or that
he was involved in a conspiracy. In other words, we think that no reasonable fact
finder could conclude, beyond a reasonable doubt, from this evidence alone that
Ms. Sloan knew that Mr. Johnson was a drug courier and that she intended to help
him, or that she had otherwise entered an agreement to distribute illegal drugs.

        There is, however, more evidence in the record that tends to support the
verdict. The arresting officers found a small piece of paper in Ms. Sloan's purse with
Mr. Johnson's name and address on it, and Mr. Johnson testified that the note was in
his own handwriting, though he could not recall when or under what circumstances
he had written it. There was no explanation of exactly how the note ended up in
Ms. Sloan's purse, but a reasonable person could conclude with some considerable
certainty that it was already there when she went to pick up Mr. Johnson. An agent
testified that at the time of her arrest that Ms. Sloan had denied that she knew

                                         -3-
Kenneth Johnson's name, only his description. The note in Ms. Sloan's purse
suggests otherwise and that she lied to the police, which supports an inference that
she was trying to hide her knowledge of Mr. Johnson's activities. An effort to deceive
in order to distance oneself from wrongdoing implies a consciousness of guilt, a
circumstance that can support a conviction. See, e.g., United States v. Holman, 197
F.3d 920, 921 (8th Cir. 1999) (per curiam).

       In addition, the jury had before it copies of a court calendar seized from
Ms. Sloan's purse indicating that, not even six months before she was arrested at the
bus terminal, she and Mr. Walker had been charged with going armed with a loaded
handgun in violation of Iowa Code Ann. § 724.4 and that she later pleaded guilty to
a reduced but similar charge. See Iowa Code Ann. § 483A.36. Our cases have
recognized that guns and drug dealing are commonly associated, see, e.g., United
States v. Brown, 913 F.2d 570, 572 (8th Cir.1990), cert. denied, 498 U.S. 1016
(1990), and a reasonable person cannot be required to close his or her eyes to the
inferences that an association with handguns can give rise to.

       We have previously held that only "slight" evidence connecting the defendant
to a conspiracy is needed to sustain a conviction. See McCarthy, 97 F.3d at 1568;
United States v. Jenkins, 78 F.3d 1283, 1287 (8th Cir. 1996). It is a generally
recognized principle, moreover, that before a conviction can be upheld it " 'is not
necessary that the evidence exclude every reasonable hypothesis except that of guilt
but simply that it be sufficient to convince the jury beyond a reasonable doubt that the
defendant is guilty.' " United States v. Gipp, 147 F.3d 680, 688 (8th Cir. 1998)
(quoting United States v. Shahane, 517 F.2d 1173, 1177 (8th Cir. 1975)). In this
case, a jury could conclude beyond a reasonable doubt, based on the note, that
Ms. Sloan knew Mr. Johnson's name before she went to the bus station to pick him
up, and that her denying that she did showed that she knew enough about his drug
trafficking to want to hide her familiarity with him. In this case, we believe that such
evidence, when combined with the other evidence in the trial, namely, that Ms. Sloan

                                          -4-
was "Dave's" girlfriend and that she was previously convicted for the illegal
possession of a weapon while Mr. Walker was present, supports a conclusion beyond
a reasonable doubt that Ms. Sloan knowingly participated in the drug conspiracy. In
other words, we believe that a reasonable person who heard the record evidence
would not necessarily have had to entertain a reasonable doubt about Ms. Sloan's
guilt.

                                           II.
       Ms. Sloan also argues that the note in Mr. Johnson's handwriting should have
been suppressed as the product of an illegal search and seizure. We note, however,
that the officers needed only probable cause to believe that Ms. Sloan was involved
in a drug offense to give them a legal basis for arresting her. See, e.g.,United States
v. Wajda, 810 F.2d 754, 758 (8th Cir. 1987), cert. denied, 481 U.S. 1040 (1987). In
this case, the circumstances leading to Ms. Sloan's arrest, namely, her role in picking
up a man whom the police knew was a drug courier, gave the officers probable cause
to believe that she had committed a crime, and the officers discovered the note during
a search that was incident to a valid arrest. Therefore the evidence derived from her
arrest was properly admitted by the trial court. See United States v. Oakley, 153 F.3d
696, 698 (8th Cir. 1998).

                                        III.
      For the reasons indicated, we affirm the judgment of the district court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-